Case 2:17-cv-07325-AB-JEM Document 59 Filed 04/18/19 Page 1 of 3 Page ID #:1106


   1   MICHAEL M. BARANOV - Bar No. 145137
       BARANOV & WITTENBERG, LLP
   2   1901 Avenue of the Stars, Suite 1750
       Los Angeles, California 90067-6056
   3   Tel: (310) 229-3500; Fax: (310) 229-3501
       Email: mbaranov@mbgwlaw.com
   4
       Attorneys for Defendants and Counter-Claimants,
   5   QUASAR SCIENCE, LLC, CINELEASE INC., and
       WARNER BROS ENTERTAINMENT INC.
   6

   7
                                UNITED STATES DISTRICT COURT
   8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9

  10   COLT INTERNATIONAL                             Case No. 2:17-CV-07325 AB (JEMx)
       CLOTHING INC. dba COLT LED, a
  11   California corporation,
                                                      DEFENDANTS AND COUNTER-
  12                                                  CLAIMANTS QUASAR SCIENCE,
                             Plaintiff,               LLC, CINELEASE, INC. AND
  13                                                  WARNER BROS.
                     -vs-                             ENTERTAINMENT INC.’S
  14                                                  REPORT TO THE COURT ON
       QUASAR SCIENCE, LLC, a                         THE STATUS OF THE
  15   California limited liability company;          REEXAMINATIONS OF THE
       CINELEASE, INC, a Nevada                       PATENTS-IN-SUIT
  16   corporation, WARNER BROS.
       ENTERTAINMENT, INC., a
  17   Delaware corporation; MANHATTAN
       BEACH STUDIOS LLC, a California
  18   limited liability company; DADCO,
       LLC, a California limited liability
  19   company,
  20                         Defendants.
  21
       AND RELATED COUNTER-CLAIM
  22

  23          TO THIS COURT, ALL INTERESTED PARTIES AND THEIR
  24   ATTORNEYS OF RECORD:
  25          Defendants and Counter-Claimants Quasar Science, LLC, Cinelease, Inc.,
  26   and Warner Bros. Entertainment Inc. hereby submit, pursuant to this Court’s Order
  27   of August 21, 2018, their report of the status of the reexaminations of the patents-
  28   in suit:

       REPORT TO THE COURT ON THE STATUS OF THE   1
       REEXAMINATIONS OF THE PATENTS-IN-SUIT
Case 2:17-cv-07325-AB-JEM Document 59 Filed 04/18/19 Page 2 of 3 Page ID #:1107


   1
                    REPORT TO THE COURT ON THE STATUS OF THE
   2                 REEXAMINATIONS OF THE PATENTS-IN-SUIT
   3
       I.     Introduction
   4

   5           On August 21, 2018, this Court ordered the parties to report the status of
       the Reexaminations of the patents-in-suit every 120 days. The status of these
   6   Reexaminations, as shown in the Public Patent Application Information Retrieval
   7   (“PAIR”) database of the Patent & Trademark Office (“PTO”) on April 17, 2019,
       is detailed below.
   8

   9   II.    Reexamination of United States Patent No. 9,719,642 (Reexam. No.
              90014146).
  10

  11           On May 27, 2019, the PTO issued an Ex Parte Final Action (which served
       as a final rejection). Claims 1-58 were considered in the Reexamination (original
  12
       claims 1-19 and newly added claims 20-58). The status of the claims is as
  13   follows:
  14
               Claims 1-7, 12, 13, 15-18, 20-29, and 40-47 were rejected.
  15           Claims 8-11, 14, and 31-39 were allowed.
               Claims 19, 30, and 48-58 were objected to as being dependent on a rejected
  16
       base claim.
  17
                 As of April 17, 2019, the PAIR database does not show any additional
  18
       events.
  19
              Colt represented that it expects to receive the Reexamination Certificate
  20
        within two months, i.e., by early June 2019.
  21

  22   III.   Reexamination of United States Patent No. 9,845,924 (Reexam. No.
              90014150).
  23

  24           On April 2, 2019, the PTO issued a Notice of Intent to Issue Ex Parte
       Reexamination Certificate. Claims 1-49 were considered in the Reexamination
  25   (original claims 1-40 and newly added claims 41-49). The status of the claims is
  26   as follows:
  27
             Claims 4-5,11,17-19, 25, 31 and 37 were rejected by the PTO and cancelled
  28   by Applicant.

       REPORT TO THE COURT ON THE STATUS OF THE   2
       REEXAMINATIONS OF THE PATENTS-IN-SUIT
Case 2:17-cv-07325-AB-JEM Document 59 Filed 04/18/19 Page 3 of 3 Page ID #:1108


   1             Claims 1-3, 6-10, 12-16, 20-24, 26-30, 32-36, and 38-49 were allowed
   2
                 As of April 17, 2019, the PAIR database does not show any additional
   3   events.
   4
              Colt represented that it expects to receive the Reexamination Certificate in
   5    July 2019.
   6

   7
       IV.        Further PTO Review of the Two Patents.

   8
                 Due to the extremely narrow and unexpected grounds for approval of the
   9
       above-noted allowed claims, Defendants Quasar Science, LLC and Cinelease, Inc.
  10
       are preparing Requests for Ex parte Reexamination of both of the above-referenced
  11
       patents.
  12

  13
       Dated: April 18, 2019                      BARANOV & WITTENBERG, LLP
  14

  15
                                                  By:    /S/ Michael M. Baranov
  16                                                    MICHAEL M. BARANOV, ESQ.
  17                                                    Attorneys for Defendants and
                                                        Counter-Claimants, QUASAR
  18                                                    SCIENCE, LLC, CINELEASE, INC.
  19                                                    and WARNER BROS.
                                                        ENTERTAINMENT INC.
  20

  21

  22

  23

  24

  25

  26

  27
  28

       REPORT TO THE COURT ON THE STATUS OF THE     3
       REEXAMINATIONS OF THE PATENTS-IN-SUIT
